DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered. 

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 16-34 are currently pending.
Claims 1-15 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuemky et al. (US 4305608), (hereinafter, Stuemky) in view of Laakso et al. (US 2013/0307260), (hereinafter, Laakso).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    392
    619
    media_image1.png
    Greyscale


Re Clm 16: Stuemky discloses (see Figs. 1 and 2 and the Fig. above) a compression collar for reinforcing an interference fit between an end of a pipe and a fitting, the compression collar comprising: 
an injection molded tubular body (see the body above) formed of a material, 
the tubular body having a pipe insertion end (see above, the end to the right), the pipe insertion end including an insertion opening defined therein (see the opening), 
a stop end (the end containing 32) opposite the pipe insertion end, the stop end including a stop opening (see the opening) defined therein, the stop opening bounded by a cut edge of the material, 
a central axis (see above) extending axially through the pipe insertion end and the stop end, 

a majority (at least or greater than 50.01%) of the radially inner surface (see the inner surface) formed as a continuous straight line (longitudinally) extending along the central axis and projecting circumferentially about the central axis, the bore in fluid communication with the insertion opening and the stop opening, 
a radially outer surface (see the outer surface) spaced radially outwardly from the radially inner surface, 
a majority (at least or greater than 50.01%) of the radially outer surface formed as a continuous straight line (longitudinally) extending along the central axis and projecting circumferentially about the central axis; and 
wherein the cut edge bounding the stop opening has at least one portion that is positioned radially inwardly relative to the radially inner surface of the tubular body (see above and Col. 2, ln. 45 through Col. 3, ln. 25).
The recitation “an injection molded” and “a cut edge” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Stuemky fails to disclose a cold-expansion material.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stuemky, to have had a cold-expansion material, as taught by Laakso, for the purpose of providing a means to enhance the structure, alternatively, to provide a material which would have yielded the same predictable result of forming a holding or locking means to form a joint.
Re Clm 17: Stuemky as modified by Laakso above, suggests the limitations that (see Figs. 1-8, also see paragraphs [0028-0033] and claims 1 and 14) that the cold-expansion material is at least one of polyolefin, cross-linked polyolefin, polyethylene, cross-linked polyethylene, PEX, PEX-a, PEX-b, PEX-c, and PERT.  
Re Clm 18: Stuemky as modified by Laakso above, suggests the limitations that that the compression collar includes no knitlines and no injection points from injection molding (no knitlines and no injection points from injection molding are illustrated).  
Re Clm 19: Stuemky as modified by Laakso above, suggests the limitations that wherein the radially inner surface further includes a plurality of flat (flat being defined as a smooth or even surface: in the longitudinal direction the apex surface(s) are flat surfaces) surfaces, each flat surface separated from a circumferentially adjacent flat surface by a trough, each flat surface extending along the axial direction of the tubular 
Re Clm 20: Stuemky as modified by Laakso above, suggests the limitations that the stop opening includes positioning tabs, and the radially inner surface includes as many flat surfaces as there are positioning tabs (see above).  
Re Clm 21: Stuemky as modified by Laakso above, suggests the limitations that  the compression collar further comprises a supporting extension for reinforcing the piping past the fitting, the supporting extension being positioned on the pipe insertion end of the compression collar (the compression collar is made to or is capable of having a supporting extension for reinforcing a piping past a fitting, the supporting extension being positioned on the pipe insertion end of the compression collar).  
Re Clm 22: Stuemky as modified by Laakso above, suggests the limitations that the supporting extension tapers as it extends away from the stop opening (see above).  
Re Clm 23: Stuemky as modified by Laakso above, suggests the limitations that a chamfered edge defining a portion of the bore at the pipe insertion end (see above, the angled portion). 
The recitation “chamfered” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

The figs. appear to illustrate a corner that is curved; in the event such is not illustrated the following is set forth.
The examiner is taking Official notice that corners are curved to aid in mating mating structures, to reduce galling, unwanted interference, or to aid in guiding, alternatively, curved corners would have yielded the same predictable result of allowing mating members to mate, for the purpose of enhancing the mating of the mating members. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stuemky as modified by Laakso above, to have had a curved corner with a radius of curvature, as taught by Laakso, for the purpose of enhancing the mating of the mating members, to aid in mating mating structures, to reduce galling, unwanted interference, or to aid in guiding, alternatively, curved corners would have yielded the same predictable result of allowing mating members to mate. 
Re Clm 25: Stuemky as modified by Laakso above, suggests the limitations that wherein the at least one portion of the cut edge bounding the stop opening includes at least one positioning tab (one of the 34) in which the at least one positioning tab is configured to axially position the compression collar on the end of the pipe (at least one positioning tab (one of the 34) where one of the positioning tabs made to or is capable of being configured to axially position the compression collar on the end of the pipe.

Re Clm 27: Stuemky as modified by Laakso above, suggests the limitations that the cut edge bounding the stop opening has at least one other portion that is flush with the radially inner surface.
Re Clm 28: Stuemky as modified by Laakso above, suggests the limitations that the radially inner surface includes an injection molded radially inner surface.
The recitation “an injection molded radially inner surface” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 29: Stuemky as modified by Laakso above, suggests the limitations that the radially outer surface includes an injection molded radially outer surface.
The recitation “an injection molded radially outer surface” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 30: Stuemky as modified by Laakso above, suggests the limitations that the pipe insertion end is an injection molded pipe insertion end.
The recitation “an injection molded pipe insertion end” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 31: Stuemky as modified by Laakso above, suggests the limitations that comprising a wall thickness extending radially from the radially inner surface to the radially outer surface, the wall thickness being substantially constant along the axial direction of the tubular body (see the figs).  
Re Clm 32: Stuemky as modified by Laakso above, suggests the limitations that the stop end includes a stop end outer face, the stop end outer face being an injection molded face, and the stop opening is defined in the stop end outer face (see the figs). 
The recitation “an injection molded face” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 33: Stuemky as modified by Laakso above, suggests the limitations that the continuous straight line of the radially outer surface extends from the pipe insertion end of the tubular body to a position radially outward from an interface of the cut edge and the radially inner surface (see the figs).  
Re Clm 34: Stuemky discloses (see Figs. 1 and 2 and the Fig. above) a compression collar for reinforcing an interference fit between an end of a pipe and a fitting, the compression collar comprising: 
an injection molded tubular body formed of a material, the tubular body having a pipe insertion end (see the right end), the pipe insertion end including an insertion opening defined therein, 
a stop end (the end containing 32) opposite the pipe insertion end, the stop end including a stop opening defined therein, 
the stop opening bounded by a cut edge of the cold-expansion material, and 
a radially inner surface (see the inside) defining a bore extending along an axial direction through the tubular body, the radially inner surface being an injection molded inner surface, the bore in fluid communication with the insertion opening and the stop opening; and 
wherein the cut edge bounding the stop opening has at least one portion that is positioned radially inwardly (see the figs.) relative to the radially inner surface of the tubular body, and 

The recitation “an injection molded”, “a cut edge”, and “the compression collar includes no knitlines and no injection points from injection molding” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Stuemky fails to disclose a cold-expansion material.
However, Laakso teaches a cold-expansion material (see Figs. 1-8, also see paragraphs [0028-0033] and claims 1 and 14), for the purpose of providing a means to enhance the structure, alternatively, to provide a material which would have yielded the same predictable result of forming a holding or locking means to form a joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stuemky, to have had a cold-expansion material, as taught by Laakso, for the purpose of providing a means to enhance the structure, alternatively, to provide a material which would have yielded the same predictable result of forming a holding or locking means to form a joint.
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 6 line 7 through page 8 line 4, that Cold-expansion material is a material that may not get hot and can return to its original shape and Stuemky teaches not using a lot of machining operations and crimping then combining such with a cold-expansion material is improper because it will fail.
This is not persuasive.
As to applicant’s assertion that cold-expansion material is a material that may not get hot and can return to its original shape is not commensurate with the scope of the claim.  Applicant’s arguments that the combination of the references is/are improper and inoperable are merely the applicant’s opinion(s) and does not illustrate how the examiner erred in the rejection made.    
Stuemky indicates that the structure may be produced by: “The ferrules of FIGS. 1-4 may be formed by any of the known ferrule producing techniques such as by machining, broaching, cold forming or turning.”  Additionally, Stuemky does not limit the material choose of the structure to any specific material and thus the combination of Stuemky as modified by Laakso is proper.
All claims not argued or not sufficiently argued will stand or fall with the dependent claim from which they depend.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/20/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679